UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7272


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3; 6:08-cv-70075-HFF)


Submitted:    January 21, 2009              Decided:   March 27, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Earl Miller seeks to appeal the district court’s

order denying as successive his motion under 28 U.S.C. § 2255

(2006).    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.              28     U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).      A     certificate       of    appealability          will    not   issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                       A prisoner satisfies

this    standard     by    demonstrating         that    reasonable       jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.   2001).       We    have    independently         reviewed       the

record    and    conclude       that   Miller      has     not    made    the    requisite

showing.        Accordingly, we deny a certificate of appealability

and    dismiss     the    appeal.      We    also        deny    Miller’s       motions   to

expedite, to appoint counsel, to instruct the district court to

accept    filing     of       his   § 2255       motion,    for    immediate         release

pending appeal, for recusal and reassignment, for an evidentiary

hearing, for authorization to file a direct appeal, to amend

§ 2255    motion,       and   his   complaint       of    violations       of    Castro   v.

                                             2
United    States,   540   U.S.   375    (2003),     and    United     States   v.

Emmanuel, 288 F.3d 644 (4th Cir. 2002).

            We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented     in   the    materials

before   the   court   and   argument      would   not    aid   the   decisional

process.

                                                                       DISMISSED




                                       3